Mr. Justice Moore
delivered the opinion of the Court.
This is an original proceeding in quo warranto commenced May 31, 1962, by the Attorney General whose petition, filed pursuant to C.R.S. ’53, 89-3-8, challenged the legality of proceedings in the district court of Jefferson County which resulted in a purported judgment organizing the Lakehurst Metropolitan District.
This court directed citation and rule to show by what *298warrant or authority they purport to exercise the powers of a metropolitan district to issue and to be served upon the respondents above named; and directed the district court to certify the record and transmit the same to this court within forty days from date of the order.
June 6, 1962, the respondent Lakehurst Metropolitan District filed its “Reply to Petition in the Nature of a Writ of Quo Warranto” in which all the allegations of said petition were admitted. The said “Reply” contains the following statement:
“The respondent District consents to the prayer of the petition in so far as it relates to adjuding [sic] the said district illegal, void and of no force and effect, and as reasons therefore, states:
“That the District was organized by persons other than the present Board of Directors, and that said organizers by mistake, inadvertance or otherwise misinformed the District Court as to its jurisdiction.”
The individual respondents answered the petition of the Attorney General as follows:
“These respondents disclaim any right to exercise the powers, duties or functions set forth in the said petition.”
It thus appearing that the district court of Jefferson County was without jurisdiction to enter judgment creating the Lakehurst Metropolitan District and that the order purporting to create said district is void and of no force or effect, the rule heretofore issued is made absolute.